Cassoday, J.
The facts in this case .bring it squarely within the same statutes and the same principles of law announced in the opinion filed herewith in the case of Board of School Directors of the Town of Pelican v. Board of School Directors of the Town of Rock Falls, ante, p. 428. Eor the reasons given in that opinion we must hold that the plaintiff is entitled to recover from the ■defendant fifty-sis per cent, of the credits and assets belonging to the latter at the time of the division, January 1, 1887, consisting of school-houses of the value of $1,850, and the uncollected school tax then on the tax roll and in process of collection, and afterwards collected thereon, to the amount of $1,930,— making in all $3,780,— less the debts and liabilities existing against the defendant at the time of such division. The court finds that the defendant was indebted to the amount of $164, January 1, 1887, but does not find that that amount comprised all of its indebtedness. The court also finds that the $1,930 mentioned was voted and levied for the sole purpose of carrying on and maintaining its schools for the fiscal year beginning July 1, 1886, and that the defendant carried on its schools during the whole of the fiscal year beginning at the last-mentioned date, but fails to find whether the expense of supporting and maintaining the same prior to January 1, 1887, had at the time of such division been paid for, or was then still an existing liability. If it was unpaid at that time, then the amount of such liability should have been deducted from such credits and assets, as well as the $164 mentioned.
The mere fact that the portion of the territory so detached from the defendant contained no school-house nor inhabitants at the time of such division does not prevent such recovery, for the simple reason that sec. 2, ch. 334, Laws of 1885, makes “ the last prior assessment . . . the basis in determining ” what ratio is to be emploved in the *546making of sucb apportionment. Tbe point is that the property in such detached portion contributed its proportionate share to the erection and construction of such school-houses, and also to the school tax on such tax roll; and hence, in so far as the same remained unexpended and not liable for indebtedness incurred prior to January 1, 1887, such tax and school-houses were liable to such apportionment.
The amount of such debts and liabilities not having been definitely determined by the trial court, the same is here left open for such determination and final apportionment by the trial court upon the principles indicated.
By the Oourt.— The judgment of the circuit court is reversed, and the cause is remanded for further proceedings in accordance with this opinion.
PinNey, J., dissents, for reasons stated in his dissenting opinion in the case of Board of School Directors of the Town of Pelican v. Board of School Directors of the Town of Rock Falls, ante, p. 428.